— In a proceeding to validate a petition designating Robert W. Matherson as a candidate in the Conservative Party primary election to be held on September 13,1983, for the office of County Executive, Suffolk County, Robert W. Matherson appeals from a judgment of the Supreme Court, Suffolk County (Cannavo, J.), dated August 22.1983, which dismissed the application on the merits, and Anthony Grancio appeals from an order of the same court, dated August 22, 1983, which denied his motion to dismiss the application for failure to join and serve him as an indispensable and necessary party to the proceeding. Appeal from the order dismissed, without costs or disbursements (Matter of Aho, 39 NY2d 241). Anthony Grancio is not aggrieved by the judgment (CPLR 5511). The issues *921raised by him are brought up for review and have been considered on Robert W. Matherson’s appeal (CPLR 5501, subd [al). Judgment affirmed, without costs or disbursements. No opinion. Mangano, J. P., Thompson, Niehoff and Boyers, JJ., concur.